Lowe, Ch. J.
i. default: ?oamtruea. The point to be settled is, whether the court erred in setting aside the default and in granting a retrial of the cause. This was done by virtue of the supposed authority contained in section 8160 of the Revision, which provides that a defendant, served by publication only, and not appearing, against whom a judgment has been rendered, may, within two years thereafter, come into court, and move to have the action retried, &c.
There is certainly much in the preceding sections, and those which immediately follow (although some of them are now. repealed), tending to show that the operation of *227the section in question was intended to be limited to actions in rem., as contended by counsel for appellant.
We do not wish, however, as it is not necessary, to commit ourselves in favor of this construction of the section at present. Nevertheless we unite in holding that it has no application to divorce suits. And we deem it scarcely important to suggest the considerations of hardship and even cruelty (finding, as they do, a sufficient illustration in the facts of the case at bar), which would ensue from the meaning that the defendant by her counsel seeks to give to said section, and which are of so controlling a nature ag effectually to negative the idea, that the legislature ever intended that it should have any such effect or operation.
It does not follow, however, that the defendant is without remedy of some kind, if in fact she has suffered injury from the wrongful acts of the plaintiff. But it is not our province to advise or even suggest what the same may be.
Reversed.